1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      DITECH FINANCIAL LLC,
4
                           Plaintiff,
5                                                          2:16-cv-01415-APG-VCF
      vs.                                                  ORDER
6     SUNRISE MOUNTAIN TOWNHOUSES
      HOMEOWNERS ASSOCIATION, INC., a
7
      Nevada corporation; ALESSI & KOENIG, LLC,
8
      a Nevada limited liability company; 7066
      BURCOT E59 TRUST, a Nevada trust,
9
                            Defendants.
10

11
            Before the Court is the Motion to Amend Complaint (ECF NO. 46).
12
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
13
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
14
     the granting of the motion. Here, no opposition has been filed. It would seem as though Defendants have
15
     consented to the granting of the instant motion.
16
            Accordingly,
17
            IT IS HEREBY ORDERED that the Motion to Amend Complaint (ECF NO. 46) is GRANTED.
18
            Plaintiff must file the Amended Complaint on or before April 15, 2020.
19
            DATED this 8th day of April, 2020.
20                                                               _________________________
                                                                 CAM FERENBACH
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
